Citation Nr: 1029702	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a lumbar 
spine condition, to include as secondary to the service-connected 
status post excision plantar fibroma with mild motor sensory 
changes with hammer toes and clawing toes, right foot (right foot 
disability), and, if so, entitlement to service connection for 
such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a September 2007 rating decision, the RO denied 
service connection for anxiety disorder.  In an August 2008 
rating decision, the RO denied the Veteran's request to reopen 
his service connection claim for a lumbar spine condition.  The 
Board observes that the RO subsequently reopened the Veteran's 
claim for a lumbar spine condition and denied it on the merits in 
a September 2009 statement of the case (SOC).  However, the issue 
of whether new and material evidence has been received is a 
threshold question in any case involving a previously denied 
claim, which must be determined by the Board upon de novo review.  
Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  These issues 
have been merged for the purposes of appeal.  The Veteran 
testified at a hearing before the undersigned Veterans Law Judge 
at the VA Central Office in May 2010, and a transcript of such 
hearing has been associated with the claims file.

With respect to the service connection claim for anxiety 
disorder, the Board notes that evidence and information 
pertaining to the Veteran's treatment for mental health symptoms, 
including anxiety, during service and in the 1970s and 1980s was 
considered in connection with a previous appeal.  See September 
1981 Board decision.  In particular, the Veteran was denied a 
separate evaluation for "psychiatric impairment," as distinct 
from his service-connected duodenal ulcer with 
psychophysiological gastrointestinal disorder.  Such denial was 
based on a finding that the Veteran's mental health symptoms 
constituted the psychiatric aspect of his gastrointestinal 
disability, with the organic aspect being his service-connected 
duodenal ulcer, and, therefore, was not separately ratable under 
applicable regulations.  The denial was further based on a 
finding that the psychiatric aspect of such disability was not 
severe enough to warrant a rating under the codes pertaining to 
mental health.  See id.  As such, the Board finds that the 
previous denial of the Veteran's claim with consideration of 
mental health symptoms, including anxiety, did not concern a 
service connection claim but, rather, concerned the appropriate 
rating to be assigned for another service-connected disability.  
Further, the Veteran's service-connected gastrointestinal 
disability is no longer characterized to include any 
psychophysiological symptoms.  See, e.g., rating sheets dated in 
December 2005 and May 2009.  Accordingly, the Board finds that 
the issue on appeal with respect to anxiety disorder is an 
initial service connection claim, and new and material evidence 
is not required.  See Velez v. Shinseki, 23 Vet. App. 199, 202-04 
(2009) (holding that, in determining whether new and material 
evidence is required because a claim rests on the same factual 
basis as a previously denied claim, the focus must be on whether 
the evidence presented truly amounts to a new claim based upon 
distinctly diagnosed diseases or injuries, or whether the 
evidence tends to substantiate an element of the previously 
adjudicated matter).

As a final preliminary matter, the Board observes that the 
Veteran submitted a claim for service connection for bilateral 
flat feet in December 2008.  However, an October 2008 claim for 
an increased rating for his "service connected 'Flat Foot 
condition'" was adjudicated as a claim for an increased rating 
as to the right foot disability as listed on the first page of 
this decision.  See May 2009 rating decision.  Therefore, the 
Veteran's claim for service connection for bilateral flat feet is 
moot as it pertains to his right foot.  However, it does not 
appear that the Veteran's December 2008 claim for flat feet as it 
pertains to the left foot has been addressed.  A service 
connection claim for a left foot fibroma was previously denied. 

As such, the issue of entitlement to service connection 
for a left flat foot has been raised by the record but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over such issue, and it is referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for a lumbar spine 
condition, to include as secondary to the service-connected right 
foot disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a lumbar spine 
condition was last denied in a June 2007 rating decision, he was 
notified of such denial and his appellate rights, and he did not 
file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the claim for a lumbar spine condition.

3.  Resolving all doubt in the Veteran's favor, his mental health 
symptoms first manifested during service and have continued since 
that time, he has a current diagnosis of anxiety disorder, and 
such current disability has been medically linked to his in-
service symptoms.


CONCLUSIONS OF LAW

1.  The June 2007 denial of the Veteran's service connection claim 
for a lumbar spine condition was final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006 & 2009). 

2.  New and material evidence has been received sufficient to 
reopen the previously denied service connection claim for a lumbar 
spine condition, to include as secondary to the service-connected 
right foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Anxiety disorder was incurred as a result of service.  38 
U.S.C.A. §§ 1101, 1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, as the Board's decision herein to reopen the 
previously denied service connection claim for a lumbar spine 
condition, and to grant service connection for anxiety disorder, 
is completely favorable, no further action is required to comply 
with such provisions as to these matters.  

Claim to reopen

The Veteran filed his initial service connection claim for a 
lumbar spine condition in August 1977.  Such claim was denied by 
the AOJ, and the Veteran appealed to the Board, which denied the 
claim in a May 1979 decision.  As the Board was notified of such 
decision and his appellate rights and did not further appeal, the 
denial became final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. 
§ 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1978) [38 C.F.R. 
§ 20.1100 (2009)].  

The Veteran subsequently applied to reopen his claim for a lumbar 
spine condition on several occasions.  The first such request was 
denied by the AOJ, and the Veteran appealed to the Board, which 
found that new and material evidence had not been submitted to 
reopen the claim in a September 1981 decision.  In November 1999 
and September 2000, the AOJ denied the Veteran's claim for 
service connection for a lumbar spine condition, to include as 
secondary to his service-connected right foot disability.  In 
December 2005 and June 2007, the AOJ denied the Veteran's request 
to reopen the previously denied claim because new and material 
evidence had not been submitted as to whether his lumbar spine 
condition was incurred during service, or was incurred or 
aggravated by his service-connected right foot disability.  The 
Veteran was notified of each of these decisions by the Board and 
by the AOJ, respectively, as well as of his appellate rights, and 
he did not timely appeal.  As such, each of these decisions 
became final, with the last final denial in June 2007.  38 U.S.C. 
§ 4004(b) (1976); 38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991 & 
2002); 38 C.F.R. § 19.104 (1981); 38 C.F.R. §§ 3.104, 20.302, 
20.1100, 20.1103 (2005, 2006, & 2009).

The Veteran again applied to reopen his previously denied claim 
for a lumbar spine condition in May 2008.  As noted above, a 
threshold consideration in any case concerning a previously denied 
claim is whether new and material evidence has been received 
sufficient to reopen such claim.  38 U.S.C.A. § 5108; see also 
Wakeford, 8 Vet. App. at 239-40.  For the purpose of determining 
whether new and material evidence has been received, all evidence 
received is generally presumed credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

In this case, evidence received since the last final denial of the 
Veteran's claim in June 2007 includes VA treatment records 
reflecting continued treatment for low back pain, thoracic 
scoliosis, and symptoms of the service-connected right foot 
disability.  In February 2010, the Veteran's treating VA provider 
recorded that his right foot position "could be a contributing 
factor" to the Veteran's low back pain.  This evidence was not 
previously considered by agency decisionmakers, and it is material 
because it relates to unestablished facts necessary to 
substantiate the Veteran's claim, namely, whether the Veteran's 
lumbar spine condition was aggravated by his service-connected 
right foot disability.  When presumed credible and combined with 
the evidence previously of record, such evidence raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Board finds that new and material evidence has been 
received, and the previously denied service connection claim for a 
lumbar spine condition, to include as secondary to the service-
connected right foot disability, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 




Service connection for anxiety disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), if a 
chronic condition is noted during service, the nexus element may 
be established by competent medical or lay evidence of continuity 
of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The Veteran asserts that he is entitled to service connection for 
anxiety disorder because he was treated during service for mental 
health symptoms, which resulted in an ulcer for which he has been 
granted service connection, and such symptoms have continued and 
progressively worsened since service.  In particular, the Veteran 
reports that he has problems sleeping and being around people, in 
that his hands get sweaty and he is tense, although he is more 
patient and relaxed with medications.  The Veteran further 
asserts that his treating VA psychiatrist has linked his current 
anxiety disorder to service.  See, e.g., May 2010 hearing 
transcript.

Review of the Veteran's service treatment records reflects 
multiple instances of treatment for mental health symptoms and 
prescriptions of Librium in 1966 and 1967, including a notation 
in September 1966 that the Veteran was a "highly 'nervous' 
individual."  Most of these notations were associated with 
treatment for duodenal ulcer disease, and the Veteran was 
hospitalized for approximately six months for treatment of such 
disease as well as mental health symptoms.  

At a June 1980 VA examination, the Veteran was diagnosed with 
residuals of duodenal ulcer and symptoms of psychophysiological 
gastrointestinal syndrome.  VA treatment records dated in the 
late 1970s and early 1980s reflect treatment for mental health 
symptoms, including with medications such as Librium and Valium.  
See, e.g., prescriptions dated in June 1977 and November 1978.  A 
November 1980 VA psychological treatment record reflects that the 
Veteran "continue[d] to have frequent anxiety with sweaty 
hands," as well as "anxiety dreams."  The provider noted that 
the Veteran was diagnosed with anxiety neurosis, hypochondriacal 
neurosis, or psychophysiologic gastrointestinal neurosis at a 
1978 VA examination, but that he now appears to be better 
diagnosed as a schizophreniform disorder.  

A few weeks later, also in June 1980, a VA psychiatric treatment 
record reflects that the Veteran complained of bad dreams, 
difficulty sleeping, feelings of depression and irritability, 
acute anxiety and discomfort around people at times, and vague 
auditory hallucinations.  The Veteran reported that his symptoms 
first manifested while on active duty in Vietnam, and that he was 
hospitalized for six months but had not received any further 
treatment since then.  The psychiatrist recorded that this was 
largely due to the Veteran's unwillingness to reveal his nervous 
problems for fear it would adversely affect his ability to secure 
a government job.  The Veteran was diagnosed with chronic 
schizoaffective disorder.  He continued to be treated for mental 
health symptoms, with a diagnosis of anxiety in October 1983 and 
December 1984.

Recent VA treatment records also reflect a diagnosis of anxiety 
disorder, which is treated with medications and therapy sessions.  
In June 2001, the Veteran reported having "mild anxiety," in 
that he would feel enclosed and need to open a window and would 
get sweaty palms, as well as constant upset stomach and ulcers, 
which he associated with chronic stress.  He further reported 
that he was in a constant state of anxiety and was having 
problems falling asleep after waking in the middle of the night.  
The Veteran stated that he had problems with "nerves" while in 
service and began having problems with duodenal ulcers.  The VA 
psychiatrist opined that the Veteran was currently experiencing 
symptoms consistent with panic disorder and possibly generalized 
anxiety disorder.  

In June 2007, the Veteran stated that he stopped seeking mental 
health treatment years ago but wanted to begin treatment again 
for his anxiety problem in order to explore medication options.  
The Veteran again reported that a history of anxiety that began 
during service at VA psychiatric sessions in June and July 2007.  
He was diagnosed with general anxiety and anxiety disorder at 
those sessions.  

At a June 2008 VA psychiatry session, the Veteran reported that 
he sweats profusely and cannot stop talking when people are 
around, but his medications put him in more control of his 
environment.  The VA psychiatrist recorded that the Veteran 
brought in a copy of a September 1967 service treatment record 
which "suggested that his medical condition was psychologically 
induced by the stress of the school he was attending in the 
Navy."  The psychiatrist further opined that such record 
"supports the [Veteran's] position that his nervous condition 
began in service and was induced by the demands of service."

Based on the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the evidence establishes 
that he currently has anxiety disorder which was incurred during 
active duty service.  In particular, the evidence establishes 
treatment for "nervous" symptoms during service, including with 
Librium.  Additionally, the Veteran received  VA treatment in the 
late 1970s and early 1980s, in 2001, and from 2007 forward for 
mental health symptoms including sweaty palms, difficulty being 
around people, and difficulty sleeping.  Although there are some 
gaps in treatment, including within the first ten years following 
discharge from service, the Veteran reported during each of these 
periods of treatment that such symptoms of anxiety began during 
service and had continued since that time.  Statements made for 
the purposes of medical treatment may be afforded greater 
probative value because there is a strong motive to tell the 
truth in order to receive proper care.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  Further,  lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  The Board finds no reason to discount the Veteran's 
statements as to the timing of his mental health symptoms.  
Finally, a VA psychiatrist has expressly opined, based on his 
treatment of the Veteran as well as review of a service treatment 
record documenting treatment for mental health symptoms 
associated with the service-connected duodenal ulcer, that the 
Veteran's current anxiety disorder began during service and was 
induced by the demands of service.  Moreover, there is no 
evidence attributing the current disability to any other cause.  
As such, service connection is warranted for anxiety disorder.  
38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the previously 
denied service connection claim for a lumbar spine disorder is 
reopened.

Service connection for anxiety disorder is granted.


REMAND

The Veteran asserts that he is entitled to service connection for 
a lumbar spine condition because he first began to have symptoms 
including low back pain during active duty service.  
Alternatively, the Veteran contends that his current lumbar spine 
condition was aggravated by his service-connected right foot 
disability, in that his resulting altered gait has placed undue 
pressure and stress on his spine.  See, e.g., May 2010 hearing 
transcript, January 1999 statement.  

In addition to the Veteran's lay statements, medical evidence of 
record includes treatment for low back pain and a diagnosis of 
scoliosis during service.  See, e.g., service treatment records 
dated in September 1965 (report of lumbosacral pain with unknown 
injury) and September 1966 (chest x-ray showing mild scoliosis in 
thoracic spine).  VA treatment records dated in the late 1970s 
and early 1980s also reflect treatment for low back pain, which 
the Veteran reported had been present since service, and 
diagnoses including scoliosis and early degenerative disc 
disease.  See, e.g., VA treatment records dated in June 1977, 
August 1979, June 1981.  Additionally, a May 1984 letter from a 
private orthopedic provider indicates that the Veteran reported a 
20-year history of back pain with no previous injury, as well as 
a right foot fibroma, and an x-ray at that time showed 
spondylolysis at L5-S1 with Grade 1 spondylolisthesis.  

More recent VA treatment records reflect a currently diagnosed 
lumbar spine condition, including thoracic scoliosis and 
degenerative disc disease of the lumbar spine.  Further, the 
Veteran has a visually apparent discrepancy of 1/4 inch in the 
length of the right leg, and he has reported that he trips on his 
right foot a lot since his previous surgery.  He has also 
reported having low back pain off and on since 1966, or since 
service.  See, e.g., records dated in January 2000 and January 
2007.

The Veteran has argued during the current appeal that his 
preexisting thoracic scoliosis, as diagnosed during service, was 
aggravated by incidents during service, resulting in low back 
pain.  In particular, he states that he was knocked out by a 
fellow service member and hit his back on the steel deck of the 
ship, and he regularly carried heavy items and climbed up and 
down ladders.  See, e.g., May 2010 hearing transcript.  However, 
the Veteran argued in previous proceedings that his scoliosis did 
not exist prior to service but, rather, was incurred during 
service.  See September 1979 statement (attaching a list of 
different types of scoliosis from a medical dictionary).  As 
noted above, the Veteran argues in the alternative that he is 
entitled to service connection on a secondary basis, in that his 
lumbar spine condition has been aggravated by his service-
connected right foot disability.   

The Board observes that the Veteran is competent to testify to a 
lack of observable symptoms including low back pain prior to 
service, continuity of such symptoms after an in-service 
incident, and receipt of treatment for such symptoms during and 
after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994).  However, the nature of the Veteran's lumbar spine 
condition is such that he is not competent to testify as to a 
diagnosis or causation of such symptoms, as these questions 
require specialized knowledge, training, or experience.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 
Vet. App. at 308.  

The Veteran's treating VA providers have made several statements 
as to the possible causes of his current low back pain.  In 
January 2000, a provider opined that the Veteran's foot problems 
were more likely than not aggravating his back symptoms.  
Similarly, in February 2002, a provider recorded that the 
Veteran's "problems with his feet" which cause him to limp were 
more likely than not aggravated his back problem.  In January 
2007, a provider stated that the Veteran's scoliosis and foot 
symptoms "may or may not be related to his back pain."  This 
provider recorded that the Veteran brought in a service treatment 
record that documented low back pain in January 1965 and reported 
that he carried heavy objects up and down ladders, which the 
Veteran believed contributed to his low back pain.  In February 
2010, a provider stated that the Veteran's foot position "could 
be a contributing factor to his low back pain."  

However, none of these statements by the Veteran's treating VA 
providers is sufficient to support a decision on the merits.  
Specifically, the 2000 and 2002 opinions do not distinguish 
between the Veteran's service-connected right foot and his 
nonservice-connected left foot, for which a claim has been 
referred to the AOJ for appropriate action, as noted in the 
introduction section above.  Additionally, the 2007 and 2010 
opinions are too speculative to support a grant of service 
connection.

Where there is evidence of a current disability and an incident 
during service, a VA examination will be required where there is 
an indication that the disability may be associated with service 
or with another service-connected disability, but there is 
insufficient medical evidence of record to decide the claim.  The 
requirement of an "indication" that the claimed disability 
"may be associated" with the in-service incident or service-
connected disability establishes a "low threshold."  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Types of such evidence 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id. at 83.  

As the Veteran has reported symptoms of low back pain beginning 
during service and there is some evidence of treatment for such 
symptoms over the years, but the medical evidence suggesting a 
nexus is too equivocal to support a decision on the merits, this 
low threshold has been met.  As such, upon remand, he should be 
scheduled for a VA examination to determine the nature and 
etiology of any current lumbar spine condition.  The examiner 
should identify the Veteran's current lumbar spine condition(s) 
and indicate whether any such condition, including but not 
limited to scoliosis, is developmental or congenital, or 
otherwise preexisted service.  Further, the examiner should 
indicate whether any currently diagnosed condition was directly 
incurred or aggravated during service, or is secondary to the 
Veteran's service-connected right foot disability, or any other 
service-connected disability.  

With respect to any diagnosed condition that is determined to be 
of a congenital or developmental nature, the Board notes that 
such conditions are not subject to service connection as a matter 
of law because they are not considered diseases or injuries for 
VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, service connection may be granted if a congenital or 
developmental condition is subject to, or aggravated by, a 
superimposed disease or injury during service which results in 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 
1380 (Fed. Cir. 2004).

Further, a veteran is generally considered to have been in sound 
condition upon entry into service, except as to any abnormalities 
noted on the entrance examination, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease preexisted service and was not aggravated 
during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
However, the U.S. Court of Appeals for Veterans Claims (Court) 
recently held that the presumption of soundness does not apply to 
congenital or developmental conditions because they are not 
considered diseases or injuries for VA purposes.  See Quirin v. 
Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. 
Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn, 8 Vet. 
App. at 516.  Moreover, 38 C.F.R. § 3.303(c) provides that, due 
to universally recognized medical principles, the notation or 
discovery of certain conditions during service, including 
congenital malformations, constitutes clear and unmistakable 
proof that such conditions preexisted service.  As such, if the 
Veteran is found to have a current lumbar spine condition that is 
of a congenital or developmental nature, the fact that such 
condition was not noted on his entrance examination does not 
preclude it from being a preexisting condition. 

A preexisting condition will be considered to have been 
aggravated by active duty service where there is a lasting 
increase in disability during such service, unless there is a 
specific finding such increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a); see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation.  38 C.F.R. 
3.306(b).

Finally, there is an indication that pertinent VA and private 
treatment records may remain outstanding.  In particular, the 
Veteran testified that he was treated at the Jewett Orthopedic 
Clinic for his lumbar spine condition in the 1980s and 1990s.  
Although there is a May 1984 letter from such facility in the 
claims file, it does not appear that any attempts have been made 
to obtain such records during the current appeal.  Additionally, 
the most VA treatment records in the claims file are dated in 
April 2009, with a partial record dated in February 2010.  Upon 
remand, the Veteran should be requested to provide an 
authorization and release for the private records, and 
appropriate attempts should be made to obtain any outstanding VA 
and private treatment records.  Any records obtained should be 
associated with the claims file prior to scheduling the VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
as to the Jewett Orthopedic Clinic, as 
well as any other non-VA provider with 
records pertaining to his lumbar spine 
condition.  Thereafter, request copies of 
any outstanding treatment records, 
including but not limited to any records 
from Jewett Orthopedic Clinic, and any VA 
treatment records dated from April 2009 
forward.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance with 
38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current lumbar spine 
condition.  The entire claims file and a 
copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following, based on review of all lay and 
medical evidence of record:

(a)  What are the Veteran's current 
lumbar spine condition(s)?  Please 
specify whether any currently 
diagnosed condition, including but 
not limited to scoliosis, is of a 
developmental or congenital nature.  

(b)  For any diagnosed condition that 
is considered to be congenital or 
developmental in nature, is it at 
least as likely as not (probability 
of 50% or more) that such condition 
was subject to, or aggravated by, a 
superimposed disease or injury during 
service which resulted in additional 
disability?  If so, is there clear 
and unmistakable (obvious and 
manifest evidence) that any lasting 
in increase in severity was due to 
the natural progress of the 
condition?

(c)  For any diagnosed condition that 
is not congenital or developmental in 
nature, is it at least as likely as 
not that such condition was incurred 
or aggravated as a result of any 
incident, injury, or disease during 
service? 

(d)  For any diagnosed lumbar spine 
condition that was not incurred or 
aggravated as a direct result of 
service, is it at least as likely as 
not that such condition is was 
proximately caused or proximately 
aggravated by the Veteran's service-
connected right foot disability, or 
any other service-connected 
disability?

Any opinion offered must be accompanied by 
a complete rationale.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's service 
connection claim for an a lumbar spine 
condition based on all lay and medical 
evidence of record.  All potential 
theories, to include as secondary to the 
service-connected right foot disability, 
should be considered.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


